Telephone and Data Systems, Inc. 30 N. LaSalle, Suite 4000 Chicago, IL 60602 312-630-1900 Fax: 312-630-9299 VIA EDGAR June 23, 2009 Mr. Larry Spirgel Assistant Director Securities and Exchange Commission 100 F. Street, N.E. Mail Stop 3720 Washington, D.C. 20549 Re: Telephone and Data Systems, Inc. Form 10-K for the Fiscal Year ended December 31, 2008 Filed February 26, 2009 File No. 001-14157 Dear Mr. Spirgel: This letter responds to your letter dated May 27, 2009, to Kenneth R. Meyers, Executive Vice President and Chief Financial Officer, of Telephone and Data Systems, Inc. (TDS or Company), regarding the Securities and Exchange Commission (SEC or Commission) Staffs comments on the above-referenced filing. The Staffs comments are repeated below and are marked by number to correspond to the comment letter. References to page numbers below are those in the above-referenced document as filed. Form 10-K for the Fiscal Year Ended December 31, 2008 Exhibit 13 Managements Discussion and Analysis of Financial Condition and Results of Operations Comment 1: Overview, page 1 1. We note that, due to the reasons described in the overview section of the MD&A on page 1, US Cellular took a significant FCC licenses impairment charge in the fourth quarter of fiscal year 2008. You should expand your MD&A to discuss your expectations regarding its future operating results and liquidity as a result of taking an impairment charge. You should clearly explain to your investors, if true, that you expect that historical operating results will not be indicative of future operating results. You should also discuss the primary drivers in your assumptions that resulted in the FCC licenses impairment charge. For instance, why did you reduce projected future revenues or net cash flows and increase the discount rates? In addition, discuss whether and when you considered a recovery of the economy in your cash flow projections. 1 Response 1: We will expand our MD&A disclosure in future filings, including the Overview to the extent appropriate, regarding the licenses impairment charge recorded in the fourth quarter of 2008. Specifically, we will explain that the 2008 impairment charge is not expected to have an impact on future operating results and liquidity. In addition, we will indicate that historical operating results, including the 2008 impairment charge, are not necessarily indicative of future operating results. Please note that on page 15 of Exhibit 13 to our December 31, 2008 Form 10-K, where we discuss the Loss on impairment of intangible assets in more detail, we make the following statement as to the primary drivers of changes in our assumptions: The loss in 2008 is attributable to further deterioration in the credit and financial markets and the accelerated decline in the overall economy in the fourth quarter of 2008, which has led to the use of a higher discount rate when projecting future cash flows and lower than previously projected earnings in the wireless industry. We will further expand on these primary drivers in our future filings. Specifically, we will disclose that the use of a higher discount rate was driven by the greater uncertainty caused by the deterioration in the credit and financial markets. This uncertainty caused us to add a risk premium of 100 basis points to the cost of equity component of the weighted average cost of capital, and also resulted in a significant increase to the after-tax cost of debt component of the weighted average cost of capital. Overall, these changes resulted in an increase of 100 basis points to the discount rate used for the December 2008 valuation when compared to the discount rate used for the April 2008 valuation. We also will disclose that our assumptions for projected earnings in the wireless industry were reduced based on current industry and company-specific projections which we believe decreased because of the economic environment in the fourth quarter of 2008 compared to the second quarter of 2008. Finally, we did not explicitly incorporate a recovery of the economy in our cash flow projections. However, a terminal value growth rate of 2.0% was used in both our April 2008 and December 2008 impairment assessments. Therefore, our projections contemplate a sustained level of growth on a long-term basis and, accordingly, such projections implicitly contemplate that the current economic downturn will not be permanent. We will so state in our future disclosures. Comment 2: Liquidity and Capital Resources, page 25 2. Please disclose here or elsewhere in the filing the specific terms of any material debt covenants in your debt agreements. The requirements that the company complies with certain negative and affirmative covenants and maintains certain financial ratios appear to be in addition to other financial covenants. For any material debt covenants, please disclose the required financial ratios as well as the actual ratios as of each reporting date. This will allow readers to understand how much cushion there is between the required ratios and the actual ratios. Please show the specific computations used to arrive at the actual ratios with corresponding reconciliations to US GAAP amounts, if necessary. See Sections I.
